Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-59 are pending in the present application.
Claims 1-59 are subject to election/restriction as detailed below:

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. 	Claims 4-10, drawn to a composition for treating a lysogenic virus, comprising a vector encoding isolated nucleic acid encoding two or more cloaked gene editors chosen from the group consisting of cloaked gene editors that target viral DNA, cloaked gene editors that target viral RNA, and combinations thereof, classifiable in class/subclass C12N 9/22, for example.  If this Group is elected, a further election of species is required as detailed below:
Group II.	Claims 11-17, drawn to a composition for treating a lytic virus, comprising a vector encoding isolated nucleic acid encoding at least one cloaked gene editor that targets viral DNA and a cloaked viral RNA targeting composition, classifiable in class/subclass C12N 2310/14 or 141, for example.  If this Group is elected, a further election of species is required as detailed below:
Group III.	Claims 18-22, drawn to a composition for treating both lysogenic and lytic viruses, comprising a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA, chosen from the group consisting of cloaked CRISPR-associated nucleases, cloaked Argonaute endonuclease gDNAs, cloaked C2c2, cloaked RNase P RNA, and combinations thereof, classifiable in class/subclass C12N 2310/20, for example.  If this Group is elected, a further election of species is required as detailed below:
Group IV.  Claims 23-29, drawn to a composition for treating lytic viruses, comprising a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA and a cloaked viral RNA targeting composition, classifiable in class/subclass C12N 15/85, for example.  If this Group is elected, a further election of species is required as detailed below:
Group V.  Claims 30-32, drawn to a method of preventing antibody neutralizing effects with gene editors in humans, including the steps of: cloaking a gene editor; and administering the cloaked gene editor to a human without generating antibodies to the cloaked gene editor, classifiable in class/subclass C12N 15/907, for example.  If this Group is elected, a further election of species is required as detailed below:
Group VI.  Claims 33-39, drawn to a method of treating a lysogenic virus, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding two or more cloaked gene editors chosen from the group consisting of cloaked gene editors that target viral DNA, cloaked gene editors that target viral RNA, and combinations thereof to an individual having a lysogenic virus; and inactivating the lysogenic virus, classifiable in class/subclass C12N 111, for example.  If this Group is elected, a further election of species is required as detailed below:
Group VII.  Claims 40-46, drawn to a method for treating a lytic virus, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding at least one cloaked gene editor that targets viral DNA and a cloaked viral RNA targeting composition to an individual having a lytic virus; and inactivating the lytic virus, classifiable in class/subclass C12N 15/113, for example.  If this Group is elected, a further election of species is required as detailed below:
Group VIII.  Claims 47-51, drawn to a method for treating both lysogenic and lytic viruses, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA, chosen from the group consisting of cloaked CRISPR-associated nucleases, cloaked Argonaute endonuclease gDNAs, cloaked C2c2, 58Attorney Docket No. 0400.00140 cloaked RNase P RNA, and combinations thereof to an individual having a lysogenic virus and lytic virus; and inactivating the lysogenic virus and lytic virus, classifiable in class/subclass C12N 15/1131, for example.  If this Group is elected, a further election of species is required as detailed below:
Group IX.  Claims 52-58, drawn to a method for treating lytic viruses, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA and a cloaked viral RNA targeting composition to an individual having a lytic virus; and inactivating the lytic virus, classifiable in class/subclass C12N 15/1137, for example.  If this Group is elected, a further election of species is required as detailed below:
Group X.  Claim 59, drawn to a method of screening for a cloaked editor, including the steps of: identifying antigen epitopes on a gene editor that react with human IgG and/or IgM immunoglobulins; identifying amino acid residues of the gene editor that affect antigen-epitope recognition but have no effect on the gene editor gRNA binding, DNA association, and/or DNA nuclease activity through a yeast colony analysis; and performing genetic engineering on epitope sequences identified to limit antigenicity, classifiable in class/subclass C12N 15/1082, for example.  

Claims 1-3 link the inventions of Groups I-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claims 1-3.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The inventions are distinct, each from the other, because of the following reasons:
Invention I is related to Group VI as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition for treating a lysogenic virus, comprising a vector encoding isolated nucleic acid encoding two or more cloaked gene editors chosen from the group consisting of cloaked gene editors that target viral DNA, cloaked gene editors that target viral RNA of Group I can be used in a materially different process such as a method of screening for a cloaked editor, including the steps of: identifying antigen epitopes on a gene editor that react with human IgG and/or IgM immunoglobulins; identifying amino acid residues of the gene editor that affect antigen-epitope recognition but have no effect on the gene editor gRNA binding, DNA association, and/or DNA nuclease activity through a yeast colony analysis; and performing genetic engineering on epitope sequences identified to limit antigenicity, which is a materially different process than the method of treating a lysogenic virus, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding two or more cloaked gene editors chosen from the group consisting of cloaked gene editors that target viral DNA, cloaked gene editors that target viral RNA, and combinations thereof to an individual having a lysogenic virus; and inactivating the lysogenic virus of Group VI.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Invention II is related to Group VII as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition for treating a lytic virus, comprising a vector encoding isolated nucleic acid encoding at least one cloaked gene editor that targets viral DNA and a cloaked viral RNA targeting composition of Group II can be used in a materially different process such as a method of screening for a cloaked editor, including the steps of: identifying antigen epitopes on a gene editor that react with human IgG and/or IgM immunoglobulins; identifying amino acid residues of the gene editor that affect antigen-epitope recognition but have no effect on the gene editor gRNA binding, DNA association, and/or DNA nuclease activity through a yeast colony analysis; and performing genetic engineering on epitope sequences identified to limit antigenicity, which is a materially different process than the method for treating a lytic virus, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding at least one cloaked gene editor that targets viral DNA and a cloaked viral RNA targeting composition to an individual having a lytic virus; and inactivating the lytic virus of Group VII.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Invention III is related to Group VIII as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition for treating both lysogenic and lytic viruses, comprising a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA, chosen from the group consisting of cloaked CRISPR-associated nucleases, cloaked Argonaute endonuclease gDNAs, cloaked C2c2, cloaked RNase P RNA, and combinations thereof of Group III can be used in a materially different process such as a method of screening for a cloaked editor, including the steps of: identifying antigen epitopes on a gene editor that react with human IgG and/or IgM immunoglobulins; identifying amino acid residues of the gene editor that affect antigen-epitope recognition but have no effect on the gene editor gRNA binding, DNA association, and/or DNA nuclease activity through a yeast colony analysis; and performing genetic engineering on epitope sequences identified to limit antigenicity, which is a materially different process than the method for treating both lysogenic and lytic viruses, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA, chosen from the group consisting of cloaked CRISPR-associated nucleases, cloaked Argonaute endonuclease gDNAs, cloaked C2c2, 58Attorney Docket No. 0400.00140 cloaked RNase P RNA, and combinations thereof to an individual having a lysogenic virus and lytic virus; and inactivating the lysogenic virus and lytic virus of Group VIII.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Invention IV is related to Group IX as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition for treating lytic viruses, comprising a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA and a cloaked viral RNA targeting composition of Group IV can be used in a materially different process such as a method of screening for a cloaked editor, including the steps of: identifying antigen epitopes on a gene editor that react with human IgG and/or IgM immunoglobulins; identifying amino acid residues of the gene editor that affect antigen-epitope recognition but have no effect on the gene editor gRNA binding, DNA association, and/or DNA nuclease activity through a yeast colony analysis; and performing genetic engineering on epitope sequences identified to limit antigenicity, which is a materially different process than the method for treating lytic viruses, including the steps of: administering a composition including a vector encoding isolated nucleic acid encoding two or more cloaked gene editors that target viral RNA and a cloaked viral RNA targeting composition to an individual having a lytic virus; and inactivating the lytic virus of Group IX.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Groups V and X are unrelated, each from the other.  Group V is drawn to a method of preventing antibody neutralizing effects with gene editors in humans, including the steps of: cloaking a gene editor; and administering the cloaked gene editor to a human without generating antibodies to the cloaked gene editor and is considered to be distinct from the method of screening for a cloaked editor, including the steps of: identifying antigen epitopes on a gene editor that react with human IgG and/or IgM immunoglobulins; identifying amino acid residues of the gene editor that affect antigen-epitope recognition but have no effect on the gene editor gRNA binding, DNA association, and/or DNA nuclease activity through a yeast colony analysis; and performing genetic engineering on epitope sequences identified to limit antigenicity of Group X.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the method of Group V is distinct from the method of Group X since the method of Group V recites distinct method steps apart from the method steps of Group X, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.



******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of isolated cloaked gene editor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) isolated cloaked gene editor from claim 2.  
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target viral DNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editor that target viral DNA from claim 5, either cloaked CRISPR-associated nucleases or cloaked Argonaute endonuclease gDNAs.  NOTE:  If Applicants elect the cloaked CRISPR-associated nucleases from claim 5, then Applicants must further elect one (1) cloaked CRISPR-associated nuclease from claim 6.
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target viral RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editors that target viral RNA from claim 7. 
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of lysogenic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lysogenic virus from claim 10. 
	If Group II is elected, Applicant is required to elect a single molecular embodiment of isolated cloaked gene editor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) isolated cloaked gene editor from claim 2.  
	If Group II is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target viral DNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editor that target viral DNA from claim 12, either cloaked CRISPR-associated nucleases or cloaked Argonaute endonuclease gDNAs.  NOTE:  If Applicants elect the cloaked CRISPR-associated nucleases from claim 12, then Applicants must further elect one (1) cloaked CRISPR-associated nuclease from claim 13.
	If Group II is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target a cloaked viral RNA targeting composition for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked viral RNA targeting composition from claim 14.  
	If Group II is elected, Applicant is further required to elect a single molecular embodiment of lytic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lytic virus from claim 17. 
	If Group III is elected, Applicant is required to elect a single molecular embodiment of isolated cloaked gene editor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) isolated cloaked gene editor from claim 2.  
	If Group III is elected, Applicant is further required to elect a single molecular embodiment of cloaked CRISPR-associated nucleases for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked CRISPR-associated nucleases from claim 19.
	If Group III is elected, Applicant is further required to elect a single molecular embodiment of lysogenic and lytic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lysogenic and lytic virus from claim 22. 
	If Group IV is elected, Applicant is required to elect a single molecular embodiment of isolated cloaked gene editor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) isolated cloaked gene editor from claim 2.  
	If Group IV is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target viral RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editor that target viral RNA from claim 24, either cloaked CRISPR-associated nucleases or cloaked Argonaute endonuclease gDNAs.  NOTE:  If Applicants elect the cloaked CRISPR-associated nucleases from claim 24, then Applicants must further elect one (1) cloaked CRISPR-associated nuclease from claim 25.
	If Group IV is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target a cloaked viral RNA targeting composition for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked viral RNA targeting composition from claim 26.  
	If Group IV is elected, Applicant is further required to elect a single molecular embodiment of lytic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lytic virus from claim 29. 
	If Group V is elected, Applicant is required to elect a single molecular embodiment of cloaked gene editor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editor from claim 31.  
	If Group VI is elected, Applicant is required to elect a single molecular embodiment of cloaked gene editors that target viral DNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editor that target viral DNA from claim 34, either cloaked CRISPR-associated nucleases or cloaked Argonaute endonuclease gDNAs.  NOTE:  If Applicants elect the cloaked CRISPR-associated nucleases from claim 34, then Applicants must further elect one (1) cloaked CRISPR-associated nuclease from claim 35.
	If Group VI is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target viral RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editors that target viral RNA from claim 36.
	If Group VI is elected, Applicant is further required to elect a single molecular embodiment of lysogenic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lysogenic virus from claim 39. 
	If Group VII is elected, Applicant is required to elect a single molecular embodiment of cloaked gene editors that target viral DNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editor that target viral DNA from claim 41, either cloaked CRISPR-associated nucleases or cloaked Argonaute endonuclease gDNAs.  NOTE:  If Applicants elect the cloaked CRISPR-associated nucleases from claim 41, then Applicants must further elect one (1) cloaked CRISPR-associated nuclease from claim 42.
	If Group VII is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target a cloaked viral RNA targeting composition for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked viral RNA targeting composition from claim 43  
	If Group VII is elected, Applicant is further required to elect a single molecular embodiment of lytic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lytic virus from claim 46. 
	If Group VIII is elected, Applicant is required to elect a single molecular embodiment of cloaked CRISPR-associated nucleases for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked CRISPR-associated nucleases from claim 48.
	If Group VIII is elected, Applicant is further required to elect a single molecular embodiment of lysogenic and lytic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lysogenic and lytic virus from claim 51. 
	If Group IX is elected, Applicant is required to elect a single molecular embodiment of cloaked gene editors that target viral RNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked gene editor that target viral RNA from claim 53, either cloaked CRISPR-associated nucleases or cloaked Argonaute endonuclease gDNAs.  NOTE:  If Applicants elect the cloaked CRISPR-associated nucleases from claim 53, then Applicants must further elect one (1) cloaked CRISPR-associated nuclease from claim 54.
	If Group IX is elected, Applicant is further required to elect a single molecular embodiment of cloaked gene editors that target a cloaked viral RNA targeting composition for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cloaked viral RNA targeting composition from claim 55.  
	If Group IX is elected, Applicant is further required to elect a single molecular embodiment of lytic virus for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) lytic virus from claim 58.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635